DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2018-097595 filed in Japan Patent Office (JPO) on May 22, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on November 20, 2020, IDS filed on December 17, 2020, IDS filed on March 16, 2021 and IDS filed on July 20, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:
In claim 1, line 2, “an LED element” should read --a light emitting diode (LED) element--.
In claim 1, lines 11-12, “within a range of at least the peak wavelength of the excitation light to 1050 nm” should read --within the range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm-- for clarity. A support can be found at least in lines 8-9 of claim 1.
In claim 3, lines 2-3, “within the range of greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm” should read --within the range of at least 
In claim 7, lines 2-3, “within the range of greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm” should read --within the range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm-- (emphasis added). A support can be found at least in lines 8-9 of the base claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tragl et al. US 2018/0358514.
Regarding claim 1, Tragl teaches a light emitting element (e.g., Fig. 1, Fig. 5) comprising: 
an LED element (e.g., 2, Fig. 1, [112], [125]) that emits an excitation light having a single peak wavelength within a range of greater than or equal to 380 nm and less than or equal to 500 nm (e.g., 2 emitting primary radiation (blue light with a peak wavelength of 450 nm), [112], [125]); 

a light extraction surface (e.g., a surface of 6 emitting an output light, Fig. 1) that emits an output light formed by superimposing the excitation light and the fluorescence (e.g., secondary radiation (emission spectrum of the continuous line between about 700 and about 1050 nm), Fig. 5, [125], [115]); 
wherein the output light exhibits light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm (e.g., emission spectrum between about 780 and about 1050 nm, Fig. 5, [125], [115]), and all of the output light have a light emission intensity of greater than or equal to a light emission intensity at 1050 nm (e.g., emission light intensity at 1050 nm, Fig. 5) within a range of at least the peak wavelength of the excitation light to 1050 nm (e.g., Fig. 5).  
Regarding claim 2, Tragl teaches the light emitting element according to claim 1, wherein the output light exhibits light emission having a wavelength in the range of greater than or equal to 430 nm and less than or equal to 1050 nm (e.g., emission spectrum between 700 and 1050 nm, Fig. 5).  
Claims 1-4, 6-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wang et al. CN 103022328 (original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Wang teaches a light emitting element (e.g., Fig. 3, Fig. 4) comprising: 

a fluorescent body (e.g., 222, Fig. 3, translation [83]) to which at least a portion of the excitation light enters to emit fluorescence having a wavelength longer than the excitation light (e.g., yellow phosphors and/or red phosphors, translation [82]); and 
a light extraction surface (e.g., a surface of 222 emitting an output light, Fig. 3) that emits an output light (e.g., emission spectrum of the long dashed line in Fig. 4) formed by superimposing the excitation light and the fluorescence; 
wherein the output light exhibits light emission over a range of at least greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm (e.g., emission spectrum from around 450 nm to around 700 nm, Fig. 4, translation [62], [82]), and all of the output light have a light emission intensity of greater than or equal to a light emission intensity at 1050 nm (e.g., emission light intensity of around 400 W/m2 at 1050 nm, Fig. 4) within a range of at least the peak wavelength of the excitation light to 1050 nm (e.g., Fig. 4).  
Regarding claim 2, Wang teaches the light emitting element according to claim 1, wherein the output light exhibits light emission having a wavelength in the range of greater than or equal to 430 nm and less than or equal to 1050 nm (e.g., Fig. 4).  
Regarding claim 3, Wang teaches the light emitting element according to claim 1, wherein in the output light, a minimum value of the light emission intensity (e.g., emission light intensity of around 500 W/m2 at around 500 nm, Fig. 4) within the range of greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm is greater than or 2 at around 450 nm, Fig. 4).  
Regarding claim 4, Wang teaches the light emitting element according to claim 1, wherein the fluorescent body includes a first fluorescent body that generates a first fluorescence having a peak wavelength in the range of greater than or equal to 500 nm 5Docket No. 008100-000067and less than or equal to 600 nm (e.g., yellow phosphors, translation [82]), and a second fluorescent body that generates a second fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 1050 nm (e.g., red phosphors, translation [82]), when the excitation light enters.  
Regarding claim 6, Wang teaches the light emitting element according to claim 4, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]).
Regarding claim 7, Wang teaches the light emitting element according to claim 2, wherein in the output light, a minimum value of the light emission intensity (e.g., emission light intensity of around 500 W/m2 at around 500 nm, Fig. 4) within the range of greater than or equal to the peak wavelength of the excitation light and less than or equal to 1050 nm is greater than or equal to 0.5% with respect to the light emission intensity at the peak wavelength of the excitation light (e.g., emission light intensity of around 1600 W/m2 at around 450 nm, Fig. 4).  
Regarding claim 8, Wang teaches the light emitting element according to claim 2, wherein the fluorescent body includes a first fluorescent body that generates a first fluorescence having a peak wavelength in the range of greater than or equal to 500 nm and less than or equal to 600 nm (e.g., yellow phosphors, translation [82]), and a second fluorescent body that generates a second fluorescence having a peak wavelength in the range of greater than or equal 
Regarding claim 9, Wang teaches the light emitting element according to claim 3, wherein the fluorescent body includes a first fluorescent body that generates a first fluorescence having a peak 6Docket No. 008100-000067 wavelength in the range of greater than or equal to 500 nm and less than or equal to 600 nm (e.g., yellow phosphors, translation [82]), and a second fluorescent body that generates a second fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 1050 nm (e.g., red phosphors, translation [82]), when the excitation light enters.  
Regarding claim 10, Wang teaches the light emitting element according to claim 7, wherein the fluorescent body includes a first fluorescent body that generates a first fluorescence having a peak wavelength in the range of greater than or equal to 500 nm and less than or equal to 600 nm (e.g., yellow phosphors, translation [82]), and a second fluorescent body that generates a second fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 1050 nm (e.g., red phosphors, translation [82]), when the excitation light enters.  
Regarding claim 15, Wang teaches the light emitting element according to claim 8, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]).
Regarding claim 16, Wang teaches the light emitting element according to claim 9, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11-14 and 18-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 103022328 (original document and a machine-generated English translation thereof are used in rejection) in view of Tragl et al. US 2018/0358514.
Regarding claim 5, Wang teaches the light emitting element according to claim 4, wherein the second fluorescent body includes a fluorescent body that generates a fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 900 nm (e.g., red phosphors, translation [82]).  
Wang does not explicitly teach a fluorescent body (to which at least a portion of the excitation light of 212 (blue LED) enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm.
Wang, however, recognizes that a fluorescent body to which at least a portion of the excitation light of 211 (violet LED) enters (e.g., translation [82]), generates an emission in a range of around 700 nm to around 1100 nm and includes infrared phosphors (e.g., Fig. 4, translation [62], [82]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light emitting element of Wang to include a fluorescent body (to which at least a portion of the excitation light enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm for the purpose of reducing manufacturing costs and steps, thereby forming a light emitting element having a broad and continuous emission spectrum in the visible and near-infrared ranges for example (e.g., Tragl, [10]).
Regarding claim 11, Wang teaches the light emitting element according to claim 8, wherein the second fluorescent body includes a fluorescent body that generates a fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 900 nm (e.g., red phosphors, translation [82]).  
Wang does not explicitly teach Wang does not explicitly teach a fluorescent body (to which at least a portion of the excitation light of 212 (blue LED) enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm.
Wang, however, recognizes that a fluorescent body to which at least a portion of the excitation light of 211 (violet LED) enters (e.g., translation [82]), generates an emission in a range of around 700 nm to around 1100 nm and includes infrared phosphors (e.g., Fig. 4, translation [62], [82]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light emitting element of Wang to include a fluorescent body (to which at least a portion of the excitation light enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm for the purpose of reducing manufacturing costs and steps, thereby forming a light emitting element having a broad and continuous emission spectrum in the visible and near-infrared ranges for example (e.g., Tragl, [10]).
Regarding claim 12, Wang teaches the light emitting element according to claim 9, wherein the second fluorescent body includes a fluorescent body that generates a fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 900 nm (e.g., red phosphors, translation [82]).  
Wang does not explicitly teach Wang does not explicitly teach a fluorescent body (to which at least a portion of the excitation light of 212 (blue LED) enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm.
Wang, however, recognizes that a fluorescent body to which at least a portion of the excitation light of 211 (violet LED) enters (e.g., translation [82]), generates an emission in a range of around 700 nm to around 1100 nm and includes infrared phosphors (e.g., Fig. 4, translation [62], [82]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light emitting element of Wang to include a fluorescent body (to which at least a portion of the excitation light enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm for the purpose of reducing manufacturing costs and steps, thereby forming a light emitting element having a broad and continuous emission spectrum in the visible and near-infrared ranges for example (e.g., Tragl, [10]).
Regarding claim 13, Wang teaches the light emitting element according to claim 10, wherein the second fluorescent body includes a fluorescent body that generates a fluorescence having a peak wavelength in the range of greater than or equal to 600 nm and less than or equal to 900 nm (e.g., red phosphors, translation [82]).  
Wang does not explicitly teach Wang does not explicitly teach a fluorescent body (to which at least a portion of the excitation light of 212 (blue LED) enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm.
Wang, however, recognizes that a fluorescent body to which at least a portion of the excitation light of 211 (violet LED) enters (e.g., translation [82]), generates an emission in a range of around 700 nm to around 1100 nm and includes infrared phosphors (e.g., Fig. 4, translation [62], [82]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light emitting element of Wang to include a fluorescent body (to which at least a portion of the excitation light enters) that generates a fluorescence having a peak wavelength in the range of greater than or equal to 900 nm and less than or equal to 1050 nm for the purpose of reducing manufacturing costs and steps, thereby forming a light emitting element having a broad and continuous emission spectrum in the visible and near-infrared ranges for example (e.g., Tragl, [10]).
Regarding claim 14, Wang in view of Tragl teaches the light emitting element according to claim 5, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]; Tragl, [126], [124], [115]).
Regarding claim 18, Wang in view of Tragl teaches the light emitting element according to claim 11, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]; Tragl, [126], [124], [115]).
Regarding claim 19, Wang in view of Tragl teaches the light emitting element according to claim 12, wherein the fluorescent body is formed by mixing or stacking at least the first fluorescent body and the second fluorescent body (e.g., Wang, translation, [86]; Tragl, [126], [124], [115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.